INZER, Justice:
Appellant Henry McBride, Jr. was indicted, tried and convicted of manslaughter for the killing of John L. Wardlaw. He was sentenced to serve a term of fifteen years in the State Penitentiary. From this conviction and sentence, he appeals. We affirm.
The only assignment of error is as follows : That the court below erred in denying appellant’s motion for a new trial in that the verdict was contrary to the overwhelming weight of the evidence.
 We do not think it will serve any useful purpose to detail the testimony in this case. It is sufficient to say after a careful review of the record that we find it was clearly a jury issue as to whether appellant acted in necessary self defense when he shot and killed John Wardlaw. The jury, after being properly instructed by the court, determined this issue, and we cannot say *924this verdict is against the overwhelming weight of the evidence. In fact, we find that there was ample evidence to support its verdict and that the trial court correctly-overruled appellant’s motion for a new trial. For this reason, this case must be and is affirmed.
Affirmed.
GILLESPIE, C. J., and ROBERTSON, SUGG, and BROOM, JJ., concur.